Sweeney, J.,
dissenting. The majority here has erroneously applied the rational basis test to the instant cause, and has thereby ignored the abundant precedents laid down by the United States Supreme Court that require a strict scrutiny analysis in right-to-vote ballot access cases. See Bullock v. Carter (1972), 405 U.S. 134; Lubin v. Panish (1974), 415 U.S. 709; Communist Party of Indiana v. Whitcomb (1974), 414 U.S. 441; Illinois State Bd. of Elections v. Socialist Workers Party (1979), 440 U.S. 173; and Anderson v. Celebrezze (1983), 460 U.S. 780.
By upholding Section 6(C), Article IV of the Ohio Constitution, the majority is not only denying the relator the opportunity to be a candidate for reelection to the court of appeals, it is also denying his supporters the opportunity to vote for a candidate whose conduct of the office is in line with their own particular beliefs. I find that these restrictions operate to prevent both relator and his supporters from freely associating for the ad*186vancement of political beliefs, as well as preclude them from effectively casting their votes. I believe that such a set of circumstances renders Section 6(C), Article IV of the Ohio Constitution unconstitutional Under the First and Fourteenth Amendments to the United States Constitution.
The majority opinion relies on the case oí Malmed v. Thornburgh (C.A. 3,1980), 621 F. 2d 565; however, the majority fails to recognize that Pennsylvania constitutional provisions under review in that cause were different from the Ohio constitutional provision in the cause sub judice. Judges in Pennsylvania do not run in competitive elections, but rather must periodically face a retention election where no other candidate is considered. The court in Maimed did not consider the right-to-vote issue which is central to the instant cause and, thus, it did not employ the strict scrutiny analysis that is required in the consideration of cases where such an issue is prominent.
Constitutional analysis aside, the fact remains that in all fairness, judges should not be precluded from seeking elected office on account of age inasmuch as no other elected official faces such a restriction.
In any event, I feet that the age ban in issue does not necessarily accomplish its avowed purpose of ridding the bench of mentally incompetent jurists. Mental disease can occur at any age and the General Assembly and this court have already provided methods by statute and by rule for dealing with disabled judges. See, e.g., Gov. Jud. R. II(5)(b) and II 10(b); R.C. 2701.11 and 2701.12; and Ohio State Bar Assn. v. Mayer (1978), 54 Ohio St. 2d 431 [8 O.O.3d 434], In keeping with federal constitutional principles, I believe that these alternative means are more effective, and less constitutionally intrusive, than the age-bar to judicial candidates.
Given the unconstitutional nature of Section 6(C), Article IV of the Ohio Constitution in light of the supreme law of the land contained in the First and Fourteenth Amendments to the United States Constitution, I believe that the relator has a clear right to the relief prayed for. This, in turn, means that the respondents have a clear legal duty to certify relator’s name for the election ballot. Since the relator has no plain and adequate remedy in the ordinary course of law, mandamus is the proper alternative for the redress he seeks.
Based upon the foregoing, the writ of mandamus should be allowed.